PER CURIAM.
The evidence in this case is entirely unsatisfactory. An examination of the testimony of the expert Mangam leads to the impression that it is utterly unreliable, and should not furnish the basis for any judgment. He seems to be uncertain both in his ideas and his figures; and a perusal of this testimony necessarily produces distrust in either his knowledge or his ingenuousness. This testimony seems to have formed the basis of the judgment, and we think it is wholly unsatisfactory and insufficient. It is true that certain other evidence was given by the plaintiff and her husband. But this evidence seems to be altogether inadequate to sustain the findings of the court below. It appears to have been assumed that the court was to infer damage, and that it was the duty of the defendant to disprove the same. This, however, is not the rule which is to govern the disposition of cases such as the one at bar. The judgment appealed from should be reversed, and a new trial ordered, with costs to the appellants to abide the event.